Citation Nr: 9916405	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a brain tumor, skin 
disorder and residuals of a stroke, as a result of herbicide 
exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a brain tumor, skin disorder and residuals of 
a stroke, as a result of herbicide exposure.  Jurisdiction 
for the de novo determination was provided under the 
authority of the Agent Orange Act of 1991.

The record reflects that in June 1986 the Board denied 
entitlement to service connection for hypertension, left 
cerebellar infarction and residuals of Agent Orange exposure.  

In March 1996 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In May 1996 and July 1997 the Board remanded the case to the 
RO for additional development.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a brain tumor, skin disorder or residuals of a 
stroke, as a result of herbicide exposure.



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for a brain tumor, skin 
disorder or residuals of a stroke, as a result of herbicide 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Certain disorders associated with herbicide agent exposure in 
service are presumed to be service-connected if they are 
manifested to a compensable degree within a specified time 
period.  See 38 C.F.R. §§ 3.307, 3.309 (1998).  Chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda are included if manifest to a degree 
of 10 percent or more within a year of the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307.  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for certain disorders, 
including circulatory disorders, skin cancer and brain 
tumors.  61 Fed. Reg. 41442 (1996). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a claimed disorder is not included 
as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In this case, service medical records show the veteran was 
treated for dyshidrosis in October 1967 and heat rash in June 
1969.  The veteran's November 1971 separation examination 
revealed normal clinical evaluations of the head, skin and 
vascular system.

Private medical records dated in July 1977 show the veteran's 
physician's opinions included possible hydrocephalus and 
possible left posterior fossa brain tumor.  A July 1977 
surgical pathology report found no evidence of tumor in any 
of the submitted material.

An August 1977 addendum to a hospital discharge summary 
included diagnoses of hydrocephalus and left cerebellar 
infarction with brain stem compression and obstructive 
hydrocephalus, etiology unknown, possibly related to a tumor 
of the brain stem.

VA hospital records dated from August 1977 to May 1978 
included a diagnosis of left cerebellar infarction with 
obstructive hydrocephalus, etiology unclear.  A June 1983 VA 
Agent Orange examination noted the veteran had been treated 
for rash in Vietnam in 1969, but found no present evidence of 
rash.

In statements and personal hearing testimony in support of 
his claims the veteran argued, in essence, that the disorder 
which led to his 1977 stroke could be classified as a soft-
tissue sarcoma due to herbicide exposure.  

Private medical records dated in May 1982 noted erythematous 
rash to the right leg.  The diagnoses included extensive deep 
venous thrombosis to the right lower extremities.  Subsequent 
private medical records include diagnoses of seborrheic 
keratosis, actinic keratosis, sun-induced "telcryiectasia," 
seborrheic dermatitis, tinea pedis, and nummular dermatitis.  

In statements dated in June and November 1985 the veteran's 
mother described the veteran's symptoms prior to hospital 
treatment in 1977, and reported he experienced no skin 
disorders prior to his service in Vietnam.  

A June 1994 private medical report noted the veteran had 
requested an opinion as to the relationship between Agent 
Orange exposure and his stroke in 1977.  The physician's 
assessment included questionable toxic effect of exposure 
years earlier, and recommended the veteran consult VA.

VA examination in March 1988 included a diagnosis of left 
cerebellar infarction in 1977, with residuals and 
disabilities.  The examiner noted scars to the face, neck and 
chest, but no active skin lesions.  It was noted no active 
skin disorder was found, and that no diagnosis could be 
provided.  The examiner also noted that the absence of 
pathological findings in 1977 and the veteran's clinical 
course over the subsequent 21 years significantly ruled out 
brain tumor as an etiological cause of his left cerebellar 
infarction.

A July 1998 VA environmental health physician's report to the 
veteran noted his medical records had been reviewed and that 
it had been concluded that his brain stroke was due to a 
large blood clot.  It was also noted that his records 
revealed he had been treated for phlebitis, skin cancer and 
actinic keratosis.  No opinion relating any disorder to 
herbicide or Agent Orange exposure was provided.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a brain tumor, skin 
disorder or the residuals of a stroke, as a result of 
herbicide exposure during active service.  There is also no 
competent evidence otherwise relating a present disability to 
an injury or disease incurred in, or aggravated by, active 
service.

The Board notes that the medical evidence of record does not 
include a diagnosis of any the enumerated diseases for which 
service connection as a result of herbicide exposure may be 
presumed.  See 38 C.F.R. § 3.309(e).  While the veteran may 
be presumed to have been exposed to Agent Orange during 
service in Vietnam, there is no competent evidence 
demonstrating any present residual disability as a result of 
exposure.  See 38 C.F.R. § 3.307.

The Board notes the June 1994 private medical report which 
provided an assessment indicating a questionable toxic effect 
of exposure years earlier is too inconclusive to provide the 
requisite nexus between a present disability and herbicide 
exposure during service in Vietnam.  The Court has held that 
medical opinions stating only the possibility of medical 
causation are too general and inconclusive to well ground a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The only other evidence of a brain tumor, skin disorder or 
residuals of a stroke, as a result of herbicide exposure, are 
lay opinions.  While lay persons are competent to testify as 
to symptoms the veteran experiences, they are not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of well-grounded claims for 
service connection for a brain tumor, skin disorder and 
residuals of a stroke, as a result of herbicide exposure.  
See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these service connection claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).



ORDER

Entitlement to service connection for a brain tumor, skin 
disorder and residuals of a stroke, as a result of herbicide 
exposure, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

